The motion by the defendant The Hartford Courant Company to dismiss the appeal from the Superior Court in Tolland County is dismissed because there is no appeal pending.
The motion by the defendant The Hartford Times, Inc., to dismiss the appeal from the Superior *746Court in Tolland County is dismissed because there is no appeal pending.
Philip S. Walker, for the appellee (defendant The Hartford Courant Company).
Robert P. Volpe, for the appellee (defendant The Hartford Times, Inc.).
Harry Hammer, for the appellant (plaintiff).
Argued June 7
decided June 7, 1966